Citation Nr: 1737639	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left thigh and left foot pruritic fungus.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2014, the Board remanded the appeal for additional development.  In June 2017, the Board deferred action in this appeal in view of a stay granted by the Court of Appeals for Veterans Claims (CAVC) in appeals involving an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806, during the Secretary's appeal of the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  On July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing the earlier decision by CAVC.  As such, the Secretary has lifted the stay of adjudication of skin claims under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, the Board will now address the Veteran's claim for increase for skin disorder.


FINDING OF FACT

During the appeal period, the Veteran's skin disorder covered less than 20 percent of the entire body and less than 20 percent of exposed areas are affected; also the skin disorder has not been treated with systemic therapy during this appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left thigh and left foot pruritic fungus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7813-7833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.
II.  Evaluations

Service connection for left thigh and left foot pruritic fungus was established in a December 1970 rating decision at the 10 percent disability level.  See Rating Decision (December 1970).  Later, a noncompensable evaluation was assigned effective from January 1, 1981.  See Rating Decision (October 1980).  In July 2009, VA received a claim for increase for skin disorder rated at 0 percent.  See VA Form 21-4138 (July 2009).  In a March 2010 rating decision, the RO granted a 10 percent disability rating for skin disorder, effective from July 29, 2009 (date of claim).  The Veteran subsequently appealed that decision.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service-connected pruritic fungus is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813-7816.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7813 indicates that the skin disorder should be rated based on the criteria for the predominant disability, such as, dermatitis or eczema (Diagnostic Code 7806).  The schedular criteria for Diagnostic Code 7806 (dermatitis or eczema) is identical to that for Diagnostic Code 7816 (psoriasis).  38 C.F.R. § 4.118, Diagnostic Codes7806, 7816.

Diagnostic Code 7816 provides a noncompensable evaluation where the skin disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the previous 12 month period; a 10 percent evaluation where the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period; a 30 percent evaluation where the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period; and a 60 percent evaluation where the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.

Not all forms of corticosteroid treatment constitute "systemic therapy" under the applicable legislation.  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016), (The Federal Cicuit held that the use of topical corticosteroids did not automatically mean systemic therapy because Diagnostic Code 7806 distinguished between systemic and topical therapy, and that the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left thigh and left foot pruritic fungus.  Neither the lay nor the medical evidence shows that the Veteran's symptoms more nearly approximate the criteria for an increased disability evaluation at any time during this appeal.  38 C.F.R. § 4.7.

Report of VA examination dated in November 2009 reflects a history of persistent skin symptoms of dryness, blisters, chaffing, cracks, and pruritus.  The Veteran denied systemic symptoms.  He reported that his condition had no affect dressing, feeding, bathing, toileting, or grooming; it did affect ambulating, driving, standing, and walking.  He reported use of steroid antifungal medication characterized as cortisone and fungal creams, used once weekly or daily for flare-ups.  It was reported that he used a corticosteroid topically and constantly for past 12 months.  The Veteran denied side effects of treatment.  Objectively, the skin disorder affects less than 5 percent of exposed areas and greater than 5 percent but less than 20 percent of total body area.  The examiner noted that there was mild redness of left leg; arms appeared to have some callous thickness and areas of dried pustules; and feet had elevated skin with mild erythema on left and large patches of scaling skin on right.  The diagnosis was eczema.

A September 2009 VA treatment note reflects that the Veteran presented for rash.  Objectively, the skin had a few lesions on feet, mostly dry at this time, in clusters, and with scratch marks around lesions.  The assessment was eczema and he was prescribed Betamethasone.  A January 2010 VA treatment note reflects that the Veteran presented with rash on his feet.  He stated that Betamethasone given him in September 2009 did not resolve the rash.  By history, he had the rash on-and-off for many years.  Review of systems showed a pruritic painful skin rash.  Objectively, there was a rash on thighs and scaly rash of both feet.  The assessment was eczema, "treated with steroid without success, possibly tinea will try clotrimazole cream' and nightly foot soaks.  A June 2010 VA treatment note reflects that examination showed no rash or significant lesions.  A March 2011 note reflects complaints of rash on the chest, back, and upper arms-but not of the left thigh and foot-which was diagnosed as tinea versicolor and xerotic eczema.  Triamcinolone cream and oral dose of Hydroxyzine was prescribed for pruritus.

A September 2014 VA teledermatology note reflects that photographs revealed numerous excoriations and erosions noted of lower legs and feet, and to a lesser degree on the hands.  The physician indicated that there were no primary skin lesions only the changes secondary to scratching.  The assessment was chronic neurodermatitis/lichen simplex.  Pramasone lotion was prescribed as needed to help decrease pruritis along with a trial of Doxepin.  In a December 2014 message from the Veteran to his primary VA medical provider he stated that "Seems as if the ointment has helped the fungus or rash to clear up very nicely.  Has come back twice, and again the ointment has worked within a couple days."  See CAPRI (March 2015).  A February 2015 VA treatment note reflects that the Veteran's xerosis/pruritis neuroderm had "MUCH improved" on "pramoxine BID when flaring and adhering to other suggestions," which included short nails, tepid showers, Vaseline at night under socks, increased moisturizing, and Benadryl at night as needed.  See CAPRI (August 2016).

Report of VA examination dated in June 2016 reflects that the Veteran had left thigh and left foot pruritic fungus with intermittent outbreaks once a month, which resolve with use of a topical medication.  It was noted that the Veteran used pramoxine, a topical medication, 6 weeks or more, but not constant, in past 12 months.  At this time, exam showed that the skin disorder covered "none" of the total body area or exposed area.

The medical evidence shows that the Veteran's service-connected skin disorder covers less than 20 percent of the entire body and less than 20 percent of exposed areas.  Also, the medical evidence reflects that the Veteran did not require use systemic therapy, such as, corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during any 12 month period of this appeal.  It is noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016).  In this case, the topical treatment does not meet the definition of systemic therapy because the topical steroid affected only the area to which is was applied and, thus, it cannot be said that it was administered on a large enough scale such that it affected the body as a whole.  With regard to the oral medications given to the Veteran, i.e. hydroxyzine (antihistamine), these were not for systemic symptoms but rather to control localized itching symptoms.

The Board has considered whether a higher evaluation is available under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for a higher evaluation on any other basis.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

The record shows that the Veteran's attorney argued that VA failed to provide sympathetic development, discounted favorable evidence, and did not afford the Veteran the benefit of any doubt-providing citations to various Court cases, which are wholly untethered from the Veteran's case.  See Notice of Disagreement (May 2010).  Because the attorney failed to provide any specific details or supporting explanation for the broad assertions, coupled with the Boards earlier finding that VA satisfied its duties to notify and assist, the Board concludes that these arguments are without merit.

Accordingly, because the weight of the evidence is against the claim, it is denied.  The Board finds that a staged disability rating is not warranted as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a higher rating from that assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.



ORDER

A rating in excess of 10 percent for left thigh and left foot pruritic fungus is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


